DETAILED ACTION
Allowable Subject Matter
Claims 1–2 are allowed. Claims 1 and 2 have been amended in the amendment filed by Applicant on July 14th, 2022 and in the supplemental amendment filed on July 27th, 2022.
An interview was conducted at Applicant’s request. Please refer to the Interview Summary of July 25th, 2022 for further details.

Response to Amendment
Applicant's amendments to claims 1-2 filed on July 14th, 2022 and supplemental amendments filed on July 27th, 2022 are accepted because no new matter has been entered.
The objections to claim 1 are withdrawn in view of the amendments.
The rejections of claims 1–2 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests target material placed in an ion source system that is connected to a separate cavity than the chamber, the ion source system having a radio frequency power supply along with a pulsed laser source for providing a seed charge, to produce a radio frequency plasma, in combination with all other limitations.
Moriya teaches a laser-induced excitation of a radio frequency plasma, however, a single cavity for a vacuum is used that is the same as the chamber. 
Okamura teaches generating a plasma from a laser pulse in a vacuum, and a radiofrequency field, but the radiofrequency field is for accelerating the plasma out of the ion source system once it is created, rather than for creating a radiofrequency plasma. In other words, the rf source of Okamura lies outside rather than internal to the ion source.
Belyaev and Tajima teach focusing a pulsed laser on a target, but no radiowaves are used.
Piefer teaches a vacuum chamber, putting an rf coil around a plasma, which may be interior to the plasma chamber, but teaches no laser for seeding the plasma.
No prior art was found to teach a separate chamber or cavity than the ion source target chamber for creating a vacuum, considered an essential part of the invention for helping to seed the target with a laser while keeping a relatively low vacuum.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628